Exhibit 10.1 FOURTH AMENDMENT TO THE LITTELFUSE, INC. SUPPLEMENTAL RETIREMENT AND SAVINGS PLAN This FOURTH AMENDMENT to the LITTELFUSE, INC. SUPPLEMENTAL RETIREMENT AND SAVINGS PLAN (the “Plan”) is made by Littelfuse, Inc. (the “Company”), effective as of December 31, 2015. WITNESSETH: WHEREAS , the Company maintains the Plan consisting of the Nonqualified Deferred Compensation Plan Basic Plan Document (the “Basic Plan Document”) and related Adoption Agreement (the “Adoption Agreement”); and WHEREAS , the Company wishes to amend the Plan, pursuant to its authority under Section 6.03(A) of the Basic Plan Document, to expand eligibility to include designated employees of the Mexican branch of a foreign subsidiary of the Company who reside in the United States. NOW, THEREFORE , the Plan is hereby amended as follows: 1.
